Title: From Thomas Jefferson to Robert Barraud Taylor, 16 May 1826
From: Jefferson, Thomas
To: Taylor, Robert Barraud


Dear Sir
Monto
May 16. 26.
The inclosed lres will so fully explain themselves that I will not add to your trouble by a restatemt here. I know nothing of William the son, but all men known or unknown have  equal rights to charity, if the mass of your business should permit you to give him. the informn he requests I will pray you to send with it the inclosed letter to him.  Our University is improving in the points of order & applicn. very sensibly so since the last year. we have still however about a dozen bad subjects, who game and drink under such cautions as to render detection very difficult because the good make a point of honor not to bear witness against even the bad  altho’ despising them. We shall in time I hope be able to  ferrit them out,  and expel them for they do great injury to the characters & morals of the place. our whole number is now  upwards of 170. and on opening the law school every dormitory (109) will be filled. our  court & grand jury are vigilant & determd. The former at their May session put down two  houses of the most pernicious & seducing to habits of expence and disorder. the latter presented every gambler of the town high & low. a number of the students,  subpoenaed merely as witnesses took alarm & absconded for  a day or two,  to avoid giving testimony,  for altho’ not presented themselves they feared a compulsion to  answer questions which might lead to the presentment of others. at the call however of the faculty who are active in their duties they returned into place. one was expelled for extreme insolence (he had before been on the black list) and 2 others incurred  temporary suspensions for contumacy on their examn. all is now going on well, and the late proceedings of the  civil power will greatly strengthen the sound part in their dispositions to order. [I hope your sons give you satisfactory informn on their own situan & progress. the faculty speak of them to me in terms of high approbn] could we have the aid of the civil power to constrain evidence from the students,  gaming & drinking now carried on in secret  would be immediately suppressed. without this power it is I fear impossible. I hope your sons Etc.  accept assurances of my frdship & respect.